Citation Nr: 1614316	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-13 934	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a cervical spine / neck disability. 

3.  Entitlement to service connection for bilateral hip disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960 and from April 1960 to November 1980.  His awards include the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, he testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.  

The Veteran seeks service connection for neck, right shoulder, and bilateral hip disabilities, which he asserts began during his active duty service as a combat medic.  The Veteran is diagnosed with cervical spinal stenosis, right shoulder arthritis, right shoulder impingement syndrome, and right hip arthritis.  Service treatment records dated in April 1973, May 1973, and October 1978 indicate that the Veteran had pain in his cervical area and right hip and that he was diagnosed with degenerative changes in his bilateral sacroiliac joints.  The Veteran's service treatment records are silent for any treatment or diagnoses related to his right shoulder.  Nevertheless, as the Veteran's Purple Heart corroborates his combat service and he has testified that he injured his right shoulder performing his duties as a combat medic and thereafter self-treated his symptoms, the Board will accept his lay statements and testimony as evidence of an in-service event.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  Based on the foregoing, the Board finds that the Veteran a VA orthopedic examination and opinions must be obtained prior to adjudication of the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record indicates that there may be outstanding VA and private treatment records.  Specifically, a February 21, 2014 VA treatment record indicated that a January 31, 2014 non-VA procedure note from Palmetto Health Richland had been scanned into VistA.  As a January 28, 2014 VA treatment record noted that the Veteran was scheduled for an upcoming shoulder surgery, the Board finds that this record is likely relevant to the Veteran's pending shoulder appeal.  Additionally, VA pain management records from January 20, 2010, June 9, 2010, December 9, 2010, and June 30, 2011 indicated that that the Veteran's history form had been scanned into VistA.  However, the referenced non-VA procedure and pain management history forms do not appear to have been associated with the virtual claims file.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeals, on remand the records must be associated with the electronic claims file.  

With regard to private treatment records, in November 2010 the Veteran submitted a VA Form 21-4142, which authorized VA to obtain private treatment records from Dr. J. G.  To date, VA has not requested records from that provider.  Additionally, a September 2011 letter from Dr. S. D. indicated that the Veteran received treatment for his shoulder pain from Richland Community Health Care Association.  VA treatment records from March 11, 2014, July 30, 2014, and July 7, 2015 noted that the Veteran received private sector physical therapy, right shoulder surgery performed by Dr. G, and that he received private pain management from Dr. M.  Finally, while a June 2013 operative report from the Veteran's neck surgeon,   
Dr. S. B., is of record, the underlying treatment records associated with that   surgery are not of record.  In light of the foregoing, reasonable attempts to obtain the Veteran's outstanding private treatment records should be made on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Ask the Appellant to provide the names and addresses of all medical care providers, including any physicians, surgeons, pain management specialist, and physical therapists, who have treated him for his neck, shoulder, or hip symptoms since service.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Appellant and his representative should be notified of such.

2.  Obtain all VA treatment records dating since August 2015.  In addition, obtain the documents from VistA Imaging referenced in the January 20, 2010, June 9, 2010, December 9, 2010, June 30, 2011, and February 21, 2014 VA treatment records and place them in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After the above development is completed to the  extent possible, schedule the Veteran for a VA neck, shoulder, and hip examinations.  The examiner should review the record and provide an opinion regarding the current nature of any neck/cervical spine, right shoulder, or bilateral hip disabilities found to be present during     the pendency of the appeal and opine whether such are related to the Veteran's service.  Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is   at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current disorder of the cervical spine/neck, right shoulder, or either hip that arose during service or is otherwise related to service, to include his report, which is accepted as true, that his duties as a combat medic were physically strenuous and that he felt pulling and straining and sometimes a popping sensation in his right shoulder and hips while moving patients. 

In rendering the above requested opinion, the examiner should address the September 2011 letter from Dr. S. D. indicating that more than not most of the Appellant's medical conditions were related to his military service.  

The examiner should also address whether degenerative changes of the sacroiliac joint, which were diagnosed during service, are part of the Veteran's claimed hip disability or his already service-connected chronic lumbosacral strain with degenerative joint disease and degenerative disc disease.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




